UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
UNITED STATES OF AMERICA,

        -against-
                                                                   MEMORANDUM OPINION
KEVIN SAUNDERS,
                                                                   18-CR-656 (ENV)
                                           Defendant.
-------------------------------------------------------------- X
VITALIANO, D.J.

        On March 22, 2019, Kevin Saunders pleaded guilty to one count of being a felon in

possession of a firearm in violation of 18 U.S.C. § 922(g)(l ). Dkt. 11. On January 10, 2020, he

was sentenced to a term of 21 months' imprisomnent and three years' supervised release.

Although this sentence was in line with his plea agreement, the parties disagreed as to the

offense level to be used to calculate his formal sentencing guidelines range. In pa1iicular,

Saunders contended that his prior felony conviction for fourth-degree arson in violation of New

York Penal Law § 150.05 should not be considered a "crime of violence" under U.S.S.G. §

4B 1.2(a). Both the government and the Probation Office disagreed.' Because the Court must

properly calculate the sentencing guidelines range before imposing sentence, United States v.

Chu, 714 F.3d 742, 746 (2d Cir. 20 13), having considered the parties' arguments on this very

close question, the Court concluded that fourth-degree arson under New York Penal Law is not a

crime of violence for this guidelines purpose, as Saunders had argued, and adopted the PSR's

calculation of the guidelines range with the corresponding amendments. This opinion provides




1
 The parties also disputed whether Saunders's prior conviction, for which he was adjudicated a
youthful offender under New York's youthful offender law, should be considered a "felony
conviction" under U.S.S.G. § 2K2.l(a)(4)(A), but Saunders's counsel withdrew this objection to
the PSR at the sentencing hearing.
further explanation of the Court's decision.

                                               Discussion

       Under New York' s Penal Law, a person who "recklessly damages a building or motor

vehicle by intentionally starting a fire or causing an explosion" commits the crime of arson in the

fourth degree. N.Y. Penal Law § 150.05. In a separate statutory provision, New York defines a

reckless state of mind as one in which a person "is aware of and consciously disregards a

substantial and unjustifiable risk .... " N. Y. Penal Law§ 15.05(3). The parties disagreed as to

whether, with its mens rea floor of"recklessness," New York's defined criminal offense of

fourth-degree arson qualifies as a crime of violence for this guidelines purpose.

       The definition of a "crime of violence," as it is used in the federal sentencing guidelines,

expressly lists several categories of crimes, including arson. U.S.S.G. § 4B 1.2(a)(2). But, this

cataloguing does not resolve the query. Rather, it brings up for examination the "basic elements"

of fourth-degree arson, as New York defines it; left for determination is whether those elements

"correspond[) to a modern generic definition of arson." United States v. Hathaway, 949 F.2d

609,610 (2d. Cir 199 1). In Hathaway, the Second Circuit recognized "wil[l)ful and malicious"

to be the mens rea of generic arson. Id. It did not, however, define "willful and malicious." In

this vacuum, the Court concluded that "recklessness," as used by New York to describe the state

of mind necessary to commit the crime of arson in the fourth degree, means that an offender need

not act with a willful or malicious state of mind, as is applicable in the generic definition of

arson, to commit this offense.

       Instructively, in Begay v. United States, the Supreme Court observed that " burglary,

arson, extortion, and crimes involving the use of explosives . .. all typically involve purposejitl .

. . conduct." 553 U.S. 137, 144-45, 128 S. Ct. 1581 , 170 L. Ed. 2d 490 (2008) (emphasis added).

The Second Circuit has emphasized the importance of this purposeful requirement when


                                                 2
interpreting what constitutes a crime of violence under U.S.S.G. § 4B l.2(a)(2). Specifically, in

United States v. Gray, the Second Circuit cited Begay in rejecting reckless endangerment as a

crime of violence:

       Begay places a strong emphasis on intentional-purposeful-conduct as a prerequisite for a

       crime to be considered similar in kind to the listed crimes .... Reckless endangennent on

       its face does not criminalize purposeful or deliberate conduct. Despite coming close to

       crossing the threshold into purposeful conduct, the criminal acts defined by the reckless

       endangerment statute are not intentional, a distinction stressed by the Supreme Court in

       Begay. Thus, pursuant to Begay, we conclude that the district court procedurally erred in

       calculating the appropriate Guidelines range because reckless endangerment is not a

       "crime of violence."

United States v. Gray, 53 5 F .3d 128, I 31-32 (2d Cir. 2008) (internal citations omitted).

       Though, certainly, this issue remains an open question here since the Second Circuit has

not applied Begay to the question at hand, the Seventh Circuit and a district court in the Third

Circuit have addressed that issue. Both courts determined that under Begay generic arson cannot

stem from mere reckless conduct. Brown v. Caraway, 719 F.3d 583, 591 (7th Cir. 2013)

(" [G]eneric arson contemplates purposeful, rather than reckless, conduct."); United States v.

Mitchell, 218 F. Supp. 3d 360, 371 (M.D. Pa. 20 16) (" [T]he cowt concludes that a key element

of generic arson is the intent to cause damage.").

        The government, of course, latched on to the decision of a district court in this Circuit

holding a contrary view. See Gov't Opp'n, 0kt. 22, at 4 (citing McNaught v. United States, 646

F. Supp. 2d 372, 379 (S.D.N.Y. 2009)). Respectfully, however, the approach followed in

McNaught is less compelling than the approach fo llowed in Brown and Mitchell. The McNaught




                                               3
comt based its determination on two considerations: (1) several states define arson to include

offenses based on reckless conduct and (2) its view that the mens rea of recklessness

" substantially corresponds" to the mens rea of willful and malicious. 646 F. Supp. 2d at 379-

380.

       The first point is unpersuasive because the majority of states do not define arson to

include a recklessness component. See Mitchell, 2 18 F. Supp. 3d at 370- 71 (conducting 50-state

survey). The second point, whi le finding some support in the definition of "malicious intent" in

Sand's Modern Federal Jury Instruction, is also built on shaky ground because it has been

rej ected by other courts in the arson context. See Brown, 719 F.3d at 590 ("The Supreme Court

has described the mens rea of willfulness or maliciousness as requiring a purpose to inflict

injury." (citing Exxon Shipping Co. v. Baker, 554 U.S. 471,494, 128 S. Ct. 2605, 171 L. Ed. 2d

570 (2008))). But perhaps more significant than what is in McNaught is what is missing: any

discussion of Begay or Gray.

       Echoing McNaught's reliance on the definition of willful and malicious, the government

also argues that "willful and malicious" has been defined to include "willful disregard of known

or suspected consequences," suggesting this is essentially the definition ofrecklessness. Gov't

Opp'n at 4 (citing United States v. Misleveck, 735 F.3d 983,987 (7th Cir. 2013)). But this

argument misses the mark too. In fact, a decision on which the government relies for this

definition rejected this very argument and reaffirmed a prior holding that generic arson requires

intent to cause damage. See Misleveck 735 F.3d at 987 (holding that willful disregard of known

or suspected consequences does not contemplate recklessness because "[c ]onscious disregard of

a risk is less culpable than a practical ce1tainty that harm will ensue"). The Court agrees that

"willful disregard of known or suspected consequences" is not quite the same as "conscious




                                               4
disregard of a substantial and unjustifiable risk," which implies less certainty.

       The balance of authority weighing in Saunders's favor, the Court found that fourth-

degree arson under New York law is not a "crime of violence," as it must be, to trigger

application of U.S.S.G. § 4B 1.2(a). For that reason, the Court rejected its application in the

calculation of Saunders's guidelines range, and sustained his objection to the guidelines range

recommended in the PSR.

        Dated:   Brooklyn, New York
                 January 28, 2020
                                                        Q                   s/ENV
                                                                                  I --- )
                                                            v   -   V               •-v      ..... -   -   ..,
                                                                        ERICN. VITALIANO
                                                                        United States District Judge




                                                5
